Citation Nr: 1205831	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for chronic low back strain and lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's chronic low back strain and lumbar spondylosis is currently assigned a 20 percent disability rating, effective May 20, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  The Veteran seeks a higher rating.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to adjudication of the Veteran's claim.

After the Board remanded the Veteran's claim in September 2010, he was provided with another VA examination in January 2011 relating to his claim.  Subsequently, the RO issued a December 2011 Supplemental Statement of the Case (SSOC), but it does not consider the most recent January 2011 VA examination report.  The Board notes that the report of the January 2011 VA examination is available on the Veteran's Virtual VA claims file, but a copy of that report has not been included in the actual claims file.  Although this may account for the discrepancy, the Board was unable to locate any SSOC in the Virtual VA claims file indicating that the RO ever considered the report of this VA examination in adjudicating the issue on appeal.

Based thereon, the Board finds that this matter must be remanded so that another SSOC may be issued to address the January 2011 VA examination report and readjudicate the Veteran's claim.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim.  If the Veteran's claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  Please ensure that such SSOC addresses the most recent VA examination, including but not limited to the January 2011 VA examination.  After the Veteran and his representative have been given the applicable time to submit additional argument, this matter should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


